Silverman v Silver (2014 NY Slip Op 05242)
Silverman v Silver
2014 NY Slip Op 05242
Decided on July 10, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 10, 2014Tom, J.P., Sweeny, Renwick, Andrias, Freedman, JJ.


11472 117058/08

[*1] Arlene R. Silverman, etc., Plaintiff-Appellant,
vSheldon Silver, etc., et al., Defendants-Respondents.
Arlene R. Silverman, New York, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (Mark H. Shawhan of counsel), for respondents.
Judgment, Supreme Court, New York County (Richard F. Braun, J.), entered September 26, 2012, dismissing the supplemental complaint following the grant of defendants' motion to dismiss, affirmed, without costs.
Tom, J.P. concurs in a separate memorandum, Sweeny and Renwick, JJ. concur in a separate memorandum by Sweeny, J., and Andrias and Freedman, JJ. dissent in a memorandum by Freedman, J. as follows:
TOM, J.P. (concurring)


I respectfully concur for reasons stated in my concurrence in Larabee v Governor of the State of N.Y. (__ AD3d __ [Appeal No. 11473, decided herewith]).
SWEENY, J. (concurring)
I respectfully concur for the reasons stated in my concurrence in Larabee v Governor of the State of N.Y. (__ AD3d __ [Appeal No. 11473, decided herewith]).
FREEDMAN, J. (dissenting)


I respectfully dissent and would reverse for the reasons I stated in Larabee v Governor of the State of N.Y., (__ AD3d __ [Appeal No. 11473, decided herewith]).
Plaintiff, a retired Justice of the Supreme Court, New York County, alleges that defendants violated the Separation of Powers Doctrine by failing to consider her claim for past judicial compensation on the merits, without regard to unrelated policy considerations, in violation of the Court of Appeals' determination in Matter of Maron v Silver (14 NY3d 230 [2010]). In dismissing the action, the motion court found that the legislature had considered the [*2]matter of judicial compensation. As in Larabee, I believe that the enactment of legislation empowering a judicial compensation commission to consider only prospective increases was inadequate to meet the State defendants' constitutional obligations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 10, 2014
CLERK